 

Exhibit 10.41

 



ACTIVE 239688127

 

First Amendment to MEZZANINE LOAN Agreement



This FIRST AMENDMENT TO MEZZANINE LOAN AGREEMENT (this “Amendment”) is dated
February 12, 2019 (the “Effective Date”) by and among SST II MEZZ BORROWER, LLC,
a Delaware limited liability company (together with its successors and assigns
as permitted herein, “SST II Mezz Borrower”), SST II TRS MEZZ, LLC, a Delaware
limited liability company (together with its successors and assigns as permitted
herein, “SST II TRS Mezz Borrower”), SSGT TRS MEZZ, LLC, a Delaware limited
liability company (together with its successors and assigns as permitted herein,
“SSGT TRS Mezz Borrower”; SST II Mezz Borrower, SST II TRS Mezz Borrower and
SSGT TRS Mezz Borrower are individually and/or collectively, as the context
requires, referred to herein as “Borrower”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
“KeyBank”), and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation
(together with its successors and assigns, “Citi”, together with KeyBank,
collectively, together with their respective successors and assigns, “Lender”).

RECITALS:

WHEREAS, Borrower and Lender are parties to that certain Mezzanine Loan
Agreement (the “Loan Agreement”), dated as of January 24, 2019, pursuant to
which Lender agreed, subject to the terms and conditions set forth in the Loan
Agreement, to make a loan to Borrower in the original principal amount of
$55,000,000.00 (“Loan”), as provided in the Loan Agreement.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

WHEREAS, the parties to the Loan Agreement desire to amend the Loan Agreement as
set forth hereinbelow.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises of the parties
hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

AGREEMENT

1.Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)The definition of “Spread” in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Spread” shall mean 465 basis points (4.65%) per annum.

2.Effect Upon Loan Documents.

(a)The Loan Agreement and the other Loan Documents shall remain in full force
and effect and, except as specifically set forth herein, shall remain
unmodified.  All references to “Loan Agreement” in the Loan Documents shall mean
and refer to the Loan Agreement as modified and amended hereby.

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Lender under the Loan Documents, or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

3.Governing Law.  IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS

1

--------------------------------------------------------------------------------

 

AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AMENDMENT AND THE NOTE, AND THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

4.Parties Bound/Execution.  This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, permitted
assigns, heirs and legal representatives.  Each party represents that any
individual executing this Amendment on behalf of such party has the authority to
so act on behalf of such party.

5.Invalid Provision.  If any provision of this Amendment is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of the Amendment, such provision shall be fully severable and this Amendment
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Amendment and the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Amendment, unless such continued effectiveness of this
Amendment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

6.Counterparts.  This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

BORROWER:

SST II MEZZ BORROWER, LLC,

a Delaware limited liability company

 

 

By:

Strategic Storage Trust II, Inc., a Maryland corporation, its Manager

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title:   President

 

 

SST II TRS MEZZ, LLC,
a Delaware limited liability company

 

By:Strategic Storage TRS II, Inc.,
a Delaware corporation, its Manager

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title:   President

 

 

SSGT TRS MEZZ, LLC,
a Delaware limited liability company

 

By:SS Growth TRS, Inc.,
a Delaware corporation, its Manager

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title:   President

 

 

 

[Signature Pages Continue]

 




First Amendment to Mezzanine Loan Agreement

 



--------------------------------------------------------------------------------

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,
a national banking association




By:/s/ Cynthia Milioto

Name: Cynthia Milioto

Title:   Vice President

 

 

CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation




By:/s/ Harry Kramer

Name: Harry Kramer

Title:   Vice President

 

First Amendment to Mezzanine Loan Agreement

 



--------------------------------------------------------------------------------

 

CONSENT AND RATIFICATION OF GUARANTOR

The undersigned, as Guarantor under that certain Mezzanine Guaranty Agreement
and that certain Mezzanine Environmental Indemnity Agreement, each dated as of
January 24, 2019 (collectively, the “Guaranty Documents”) hereby unconditionally
and irrevocably:  (a) consents to the execution and delivery of, and performance
under, the First Amendment to Mezzanine Loan Agreement to which this consent is
attached (the “Amendment”); (b) affirms its obligations under the Guaranty
Documents to which it is a party; and (c) agrees that the execution and delivery
of the Amendment shall not operate to release, discharge, serve as a defense to,
or in any way alter or amend the obligations of the undersigned under the
Guaranty Documents as to which it is a party, except as may specifically be
amended or modified pursuant to the Amendment.    

Executed as of February ____, 2019.

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

 